677 S.E.2d 161 (2009)
STATE of North Carolina
v.
Terry Dean CORRY.
No. 112P09.
Supreme Court of North Carolina.
April 30, 2009.
Terry Dean Corry, Pro Se.
*162 Brandon L. Truman, Assistant Attorney General, Locke Bell, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 17th day of March 2009 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 30th day of April 2009."